Citation Nr: 1435700	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left lower lung mass.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2009 rating decision of the VA Regional Office (RO) in Waco, Texas that granted service connection for left lobe mass, evaluated as noncompensably disabling from March 9, 2009.  The Veteran appeals for a higher initial rating.

The Veteran was afforded a personal hearing at the RO in October 2011.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts and has presented testimony to the effect that the symptoms associated with his service-connected left lung mass include making him susceptible to bronchitis which he frequently develops.  It is contended that a compensable rating is warranted.

In the Representative's May 2014 Informal Hearing Presentation, it is averred that the appellant had an FVC of 76 percent on most recent VA examination which alone establishes a basis for at least a 10 percent rating under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2014).  The Representative requests that the case be remanded for a current examination if the Board is unable to grant a higher evaluation on this basis.  It is also maintained that the Veteran's disability is worse than originally rated, that the available evidence is too old to adequately evaluate the status of the condition and as such, VA must provide a new examination pursuant to Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); Olson v. Principi, 3 Vet.App. 480, 482 (1992).  

Review of the record discloses that the Veteran's service-connected lung disorder was most recently evaluated for compensation and pension purposes in October 2011, almost three years ago as of this writing.  The Board observes that pulmonary function testing was performed at that time but that the examiner did provide any post bronchodilator findings and did not provide a reason as to why this was not done.  The examiner also stated that the results of the pulmonary function test were normal despite sub maximal effort on Veteran's part.  In view of such, the Board is of the opinion that a current VA lung examination is appropriate under the circumstances, to include the fact that the Veteran is requesting one through his representative.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA pulmonary examination to determine the status of his service connected left lower lung mass and any associated symptoms.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc., in a narrative format.  All indicated tests should be accomplished and all findings required for the rating, particularly, pre and post bronchodilator (if indicated) Forced Vital Capacity (FVC) and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) should be set forth in detail.  If post-bronchodilator testing is not done, the reason should be set forth.  If appellant does not make a maximum effort to cooperate with the testing that should be noted and any medical or clinical findings/inconsistencies that support the conclusion should be set out.

2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

